Case 5:18-cv-01284-JVS-RAO Document 80 Filed 11/02/20 Page 1 of 3 Page ID #:350



  1
  2
  3
  4
  5
  6
  7
  8                       IN THE UNITED STATES DISTRICT COURT
  9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 10
 11
      JOSE HERNANDEZ,                              Case No. 5:18-cv-01284-JVS-RAO
 12
                                      Plaintiff, 5(9,6(' PROTECTIVE
 13                                              ORDER REGARDING
                   v.                            CONFIDENTIAL / PRIVILEGED
 14                                              RECORDS
 15   N. McDOWELL, et al.,
 16                                Defendants.
 17
 18        Pursuant to Plaintiff’s Motion for an Order Compelling Discovery filed March
 19   12, 2020 (ECF No. 59), Defendants have requested that any production of
 20   confidential/privileged documents, if necessary after in camera review, be limited
 21   by a protective order, to protect the unwarranted disclosure of private or
 22   confidential information. Defendants have also identified certain
 23   confidential/privileged documents that can be provided to Plaintiff subject to a
 24   protective order.
 25        Having considered the application, the Court finds good cause and grants
 26   Defendants’ request for a protective order DV UHYLVHG KHUHLQ
 27        Accordingly, IT IS HEREBY ORDERED:
 28
                                               1
Case 5:18-cv-01284-JVS-RAO Document 80 Filed 11/02/20 Page 2 of 3 Page ID #:351



  1        1.   Defendants’ motion for a protective order is granted regarding privileged
  2   or confidential documents ordered produced to Plaintiff Jose Hernandez, CDCR
  3   No. H 07189, as follows: (1) the documents are to be retained by the prison’s
  4   litigation coordinator at Plaintiff’s institution, and Plaintiff may review the
  5   documents through his correctional counselor; (2) the documents are for Plaintiff’s
  6   eyes only, and he shall not disseminate them or the information contained therein;
  7   (3) the documents are to be used solely in conjunction with this case, and no copies
  8   shall be made except for submission to the Court; and (4) at the conclusion of this
  9   matter, all copies made in connection with this case shall be destroyed by the
 10   California Department of Corrections and Rehabilitation;
 11        2.   Defendants may redact (1) the personal identifying information of the
 12   Defendants and third parties, (2) inmate names and tracking numbers, and (3) non-
 13   public information that relates to the processes, operations, and investigations done
 14   by prison personnel, from any confidential record if ordered produced DQG DV
 15   SURYLGHG E\ &RXUW RUGHU;
 16        3.   In accordance with the Court’s Order of April 23, 2020 (ecf no. 67),
 17   Plaintiff may review the redacted documents marked as Bates Nos. PRIV
 18   0005-0079 pursuant to the Court’s Protective Order (ecf no. 68);
 19        4.   In accordance with the Court’s Order of April 23, 2020 on Plaintiff’s
 20   Motion to Compel Production f Documents (ECF No. 67), Defendants have lodged,
 21   for the Court’s in camera review, privileged/confidential documents in response to
 22   Request No. 1, 2, and 7, marked as Bates Nos. PRIV 0001-0004 and Request No. 4,
 23   marked as Bates Nos PRIV 0080-0093.
 24        5.   If any additional records are ordered produced following the Court’s in
 25   camera review, Plaintiff may review the documents through his correctional
 26   counselor for a limited period of time, when the institution determines that it is
 27   safe, in light of the COVID-19 pandemic, for the inmate to travel out of his cell to
 28   examine the records with his correctional counselor.
                                                 2
Case 5:18-cv-01284-JVS-RAO Document 80 Filed 11/02/20 Page 3 of 3 Page ID #:352



  1         IT IS SO ORDERED.
  2
  3
                1RYHPEHU  
  4   Dated: _________________________         ___________________________
                                               The Honorable Rozella A. Oliver
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14   LA2019503257
      Second Protective Order.docx
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                           3
